844 F.2d 790
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William WHITE, Plaintiff-Appellant,v.P.W. KEOHANE, Warden, et al., Defendants-Appellees.
No. 87-6153.
United States Court of Appeals, Sixth Circuit.
April 8, 1988.

1
Before WELLFORD and ALAN E. NORRIS, Circuit Judges, and JULIAN A. COOK, District Judge.*

ORDER

2
Plaintiff appeals the district court's judgment dismissing his Bivens -type action.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff claimed that defendants convicted him of assault in violation of procedural due process because the conviction was based on insufficient evidence and because he was denied the right to present all his witnesses.


4
Upon consideration, we conclude the district court properly dismissed plaintiff's suit for the reasons stated by it.  Furthermore, plaintiff should have exhausted his state remedies prior to bringing this action.   See Davis v. Keohane, 835 F.2d 1147 (6th Cir.1987) (per curiam).


5
Accordingly, we hereby affirm the district court's judgment.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Julian A. Cook, Jr., U.S. District Judge for the Eastern District of Michigan, sitting by designation